Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-24-2005

Ogundipe v. Secretary Homeland
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4859




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Ogundipe v. Secretary Homeland" (2005). 2005 Decisions. Paper 656.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/656


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 03-4859


                                 LANRE OGUNDIPE,

                                                      Appellant

                                           v.

        UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
      KENNETH MCELROY; U.S. IMMIGRATION AND NATURALIZATION
                 SERVICE, PHILADELPHIA DISTRICT



                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 01-cv-04261)
                       District Judge: Honorable Anita B. Brody


                      Submitted Under Third Circuit LAR 34.1(a)
                                    June 6, 2005

           Before: AMBRO, STAPLETON and ALARCÓN *, Circuit Judges

                              (Opinion filed July 13, 2005)

                          ORDER AMENDING OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the not precedential Opinion in the above case


      *
        Honorable Arthur L. Alarcón, Senior United States Circuit Judge for the Ninth
Circuit Court of Appeals, sitting by designation.
filed July 13, 2005, be amended as follows:

             At the bottom of page 3 and carrying over to page 4, delete the entire
paragraph beginning “Because of the Court’s action, . . . (codified at 8 U.S.C. § 1231
(“CAT”).”

             On page 6, 10th line, replace “BIA” with “INS”.

                                         By the Court,


                                         /s/ Thomas L. Ambro
                                         Circuit Judge


Dated: August 24, 2005
PAR/dmm/cc: Joseph C. Hohenstein, Esq.
              Susan R. Becker, Esq.




                                              2